       Case 4:19-cv-03425-JST Document 74 Filed 11/26/19 Page 1 of 5



 1   Julie E. Schwartz, Bar No. 260624
     JSchwartz@perkinscoie.com
 2   PERKINS COIE LLP
 3   3150 Porter Drive
     Palo Alto, CA 94304-1212
 4   Telephone: 650.838.4300
     Facsimile: 650.838.4350
 5
     Todd M. Hinnen (admitted pro hac vice)
 6   THinnen@perkinscoie.com
 7   Ryan Spear (admitted pro hac vice)
     RSpear@perkinscoie.com
 8   PERKINS COIE LLP
     1201 Third Ave., Suite 4900
 9   Seattle, WA 98101-3099
     Telephone: 206.359.8000
10
     Facsimile: 206.359.9000
11
     Attorneys for Plaintiff Niantic, Inc.
12
                                 UNITED STATES DISTRICT COURT
13
                              NORTHERN DISTRICT OF CALIFORNIA
14

15                                           OAKLAND DIVISION

16
     NIANTIC, INC., a Delaware corporation,          Case No. 19-cv-03425-JST
17
                            Plaintiff,               STIPULATION TO EXTEND EARLY
18                                                   NEUTRAL EVALUATION DEADLINE
            v.
19                                                   [Civil Rules 6-2 & 7-12]
     GLOBAL++, an unincorporated
20   association; RYAN HUNT, a.k.a.
     “ELLIOTROBOT,” an individual;
21   ALEN HUNDUR, a.k.a. “IOS N00B,”
     an individual; and DOES 1-20,
22
                            Defendants.
23

24

25

26

27

28


                                                                                          STIPULATION
                                                                                Case No. 19-cv-03425-JST
        Case 4:19-cv-03425-JST Document 74 Filed 11/26/19 Page 2 of 5



 1          Pursuant to Civil Local Rules 6-2 and 7-12, it is hereby stipulated between and among
 2   plaintiff Niantic, Inc. (“Niantic”) and defendants Ryan Hunt and Alen Hundur (“Defendants”)
 3   (collectively, the “Parties”), by their respective counsel, as follows:
 4          1.           On August 22, 2019, the Parties agreed to participate in the Early Neutral
 5   Evaluation (“ENE”) alternative dispute resolution (“ADR”) process. See Dkts. 43, 45.
 6          2.           On October 1, 2019, the Court issued a Scheduling Order requiring the parties to
 7   attend an ENE hearing by January 3, 2020. See Dkt. 57.
 8          3.           On October 4, 2019, the Clerk issued a Notice of Appointment of Evaluator,
 9   appointing Daralyn Durie as ENE Evaluator. See Dkt. 60.
10          4.           The Parties met and conferred with Evaluator Durie about the ENE process on
11   October 22, 2019 and November 1, 2019. In light of matters discussed at those conferences, the
12   Parties have determined that the ENE process is more likely to be productive if the parties
13   conduct initial discovery into certain foundational facts before attending the ENE hearing.
14          5.           Evaluator Durie concurs in the Parties’ assessment. Accordingly, on November
15   21, 2019, the Clerk reset the ENE hearing in this case for February 6, 2020, “pending Court
16   approval of an anticipated stipulation to extend the ENE deadline.”
17          6.           In light of the above, the Parties jointly request that the Court extend the
18   deadline for the ENE hearing from January 3, 2020 to and including February 6, 2020.
19          7.           The Parties do not believe that the requested extension will have any impact on
20   other deadlines set forth in the Scheduling Order. See Dkt. 57.
21          8.           Pursuant to Local Rule 6-2(a)(2), the following is a list of “all previous time
22   modifications in the case, whether by stipulation or court order.”
23                  a.        On July 11, 2019, the August 1, 2019 hearing on Niantic’s motion for
24          preliminary injunctive relief was vacated. See Dkt. 15, 20; see also Dkts. 17, 19.
25                  b.        On July 11, 2019, the Initial Case Management conference was
26          rescheduled from September 12, 2019 to September 30, 2019. See Dkts. 9, 23.
27                  c.        On July 12, 2019, the parties stipulated to an extension of time, to and
28          including July 17, 2019, for Defendants to respond to Niantic’s Complaint. See Dkt. 24.
                                                        -1-
                                                                                                 STIPULATION
                                                                                       Case No. 19-cv-03425-JST
     Case 4:19-cv-03425-JST Document 74 Filed 11/26/19 Page 3 of 5



 1             d.      On July 18, 2019, the hearing on Niantic’s motion for preliminary
 2      injunctive relief was continued until August 8, 2019. See Dkt. 28.
 3             e.      On July 19, 2019, the hearing on Niantic’s motion for preliminary
 4      injunctive relief and Defendants’ motion to dismiss was rescheduled from August 22,
 5      2019 to September 4, 2019. See Dkts. 26, 30. At that time, the Court also ordered
 6      Defendants to file an opposition to Niantic’s motion for preliminary injunctive relief by
 7      July 31, 2019 and ordered Niantic to file a reply in support of its motion for preliminary
 8      injunctive relief by August 7, 2019. See Dkts. 30, 7.
 9             f.      On August 2, 2019, the Parties stipulated to an extension of time, to and
10      including August 14, 2019, for Niantic to file its reply in support of its motion for
11      preliminary injunctive relief. See Dkts. 34, 36.
12             g.      On August 7, 2019, the hearing on Niantic’s motion for preliminary
13      injunctive relief and Defendants’ motion to dismiss was rescheduled from August 22,
14      2019 to September 11, 2019. See Dkt. 37.
15             h.      On October 10, 2019, the Parties stipulated to an extension of time, to and
16      including October 24, 2019, for Defendants to respond to Niantic’s Complaint.
17      See Dkt. 61.
18             i.      On October 25, 2019, the hearing on Defendants’ motion to lift the
19      preliminary injunction was rescheduled from December 4, 2019 to December 18, 2019.
20      See Dkts. 63, 65.
21             j.      On November 5, 2019, pursuant to the Parties’ stipulation, the Court
22      extended the deadline for Niantic to file an opposition to Defendants’ motion to lift the
23      preliminary injunction from November 7, 2019 to and including November 19, 2019 and
24      extended the deadline for Defendants to file a reply in support of their motion to lift the
25      preliminary injunction from November 14, 2019 to and including December 4, 2019. See
26      Dkt. 68. At that time, the Court also rescheduled the hearing date on Defendants’ motion
27      to lift the preliminary injunction from December 4, 2019 to January 29, 2020. See id.
28
                                                 -2-
                                                                                        STIPULATION
                                                                              Case No. 19-cv-03425-JST
        Case 4:19-cv-03425-JST Document 74 Filed 11/26/19 Page 4 of 5



 1                 k.     On November 18, 2019, the Court rescheduled the hearing on Niantic’s
 2          combined motion to dismiss and motion to strike from January 22, 2020 to January 29,
 3          2020. See Dkts. 69, 70.
 4

 5          NOW THEREFORE, good cause having been shown, the Parties respectfully request an
 6   order extending the deadline for the ENE hearing from January 3, 2020 to and including
 7   February 6, 2020.
 8

 9   DATED: November 26, 2019                        PERKINS COIE LLP
10
                                                     By: s/ Ryan Spear
11                                                       Ryan Spear
12                                                   Attorneys for Plaintiff Niantic, Inc.
13
     DATED: November 26, 2019                        POLSINELLI LLP
14

15                                                   By: s/ Fabio E. Marino
                                                         Fabio E. Marino
16
                                                     Attorneys for Defendants
17

18

19

20

21

22

23

24

25

26

27

28
                                                  -3-
                                                                                          STIPULATION
                                                                                Case No. 19-cv-03425-JST
        Case 4:19-cv-03425-JST Document 74 Filed 11/26/19 Page 5 of 5



 1          I, Ryan Spear, hereby attest, pursuant to N.D. Cal. Local Rule 5-1(i)(3), that the
 2   concurrence to the filing of this document has been obtained from each signatory hereto.

 3
      DATED: November 26, 2019                          By: s/ Ryan Spear
 4
                                                            Ryan Spear
 5
                                                        Attorney for Plaintiff Niantic, Inc.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    -4-
                                                                                            STIPULATION
                                                                                  Case No. 19-cv-03425-JST
